DETAILED ACTION
		Application No. 17/526,973 filed on 01/12/2022 has been examined. In this Office Action, claims 120-140 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022, 04/26/2022 and 06/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 120-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites the limitation "the respective end user... the shaped objects". There is insufficient antecedent basis for this limitation in the claim. Claims 121-130 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Claim 131 recites the limitation "the respective end user... the shaped objects". There is insufficient antecedent basis for this limitation in the claim. Claims 132-140 either include the same limitation or are respective dependent claims and are therefore likewise rejected.
Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 120-140 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of patent No. 9,672,289 B1.  Claims 1-22 of patent No. 9,672,289 B1 contain almost similar element of claims 120-140 of the instant application and as such anticipate claims 120-140 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 120-140 to arrive at the claims 120-140 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 120-124, 129-135 and 140 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunzer et al (US 2006/0293879 A1) in view of Gewecke et al (US 8,185,448 B1).

 	As per claim 120, Sunzeri teaches a method of operation in a matching service system, the matching service system having at least one processor, at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, and a number of communications ports communicatively coupled to the at least one processor which provide communications with a plurality of end user devices, the end user devices logically associable with a plurality end user of the matching service (Sunzeri: e.g., Fig 1, the online profile browsing system connecting client users with servers or service providers for profile browsing by image matching via communications network environment), the method comprising:
 for each of a number of respective end users, identifying a plurality of potential candidates, each of the potential candidates associated with a value indicative of a quality of a potential match (e.g., Abstract, connecting a person with different participants by computing the resemblance between a generated model image for the person and profile images for the participants interprets for each of a number of respective end user clients, identifying a plurality of potential candidates, where [0021], the determined similarity score between the images interprets each of the potential candidates associated a value indicative of a quality of a potential match between the respective potential candidate and the respective end user client); for each of at least two of the potential candidates, determining dimensions of a shaped object based on the respective quality of assessed relative rank or relative degree of potential match of that potential candidate with respect to other potential candidates for a given search criteria (e.g., [0020] or [0022], sorting profile images based on similarity scores interprets for each of at least two of the potential candidates, determining the order for a respective graphical object based on the respective quality of potential match between the respective potential candidate and the respective end user client, where a profile
image is an example of graphic object); and causing a presentation to the respective end user of at least two of the shaped objects at the determined dimensions, where the determined dimensions of the shaped objects provides a visual indication of an assessed relative rank or relative degree of potential match of that potential candidate with respect to other potential candidates for a given search criteria (Sunzeri: e.g., [0022], generating a display view with the sorted profile images for display to the user interprets causing a presentation to the respective end user client of at least two of the graphical objects).  
Sunzeri does not expressly disclose determining dimensions of a shaped object.
However, Gewecke teaches determining dimensions of a shaped object (e.g., [0007], determine size/dimension of each image in the matrix determined at least in part by
a relevancy score).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Gewecke with the teachings of Sunzeri in order to improve the functionality of the online profile browsing (Gewecke).

 	As per claim 121, wherein the potential candidate associated values are indicative of an assessed quality of match between the first end user client and the respective potential candidate (see of rejection claim 120 above).  
 	As per claim 122, further comprising: determining the at least one dimension to correlate with the assessed quality of match (see of rejection claim 120 above).  
As per claim 123, wherein the shaped objects include at least one of a picture, text, or design, the picture, text or design which is representative of the respective one of the potential candidates (see of rejection claim 120 above and sorted profile images, Sunzeri).  
 	As per claim 124, further comprising: determining at least one dimension of the picture, text, or design (see of rejection claim 120 above and e.g., [0007], determine size/dimension of each image, Gewecke).  
 	As per claim 129, further comprising: causing display of all of the shaped objects in a substantially non-overlapping arrangement to one another (see of rejection claim 120 above).  
 	As per claim 130, further comprising: causing display of the shaped objects within a boundary of a window or a frame (see of rejection claim 120 above).  

Regarding claim 131, claim 131 is rejected for substantially the same reason as claim 120 above. 

Regarding claims 132-135 and 140, claims 132-135 and 140 are rejected for substantially the same reason as claims 121-124, 129-130 above. 


Allowable Subject Matter

	Claims 125, 128, 136, 139 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 126-127 dependent from claim 125 and also objected as allowable subject matter. Claims 137-138 dependent from claim 136 and also objected as allowable subject matter. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Fan discloses US 2007/0253031 A1 Image Processing Methods, Image Processing Systems, And Articles of Manufacture.
Kang discloses US 2005/0003799 A1 Method and System for Controlling Access to A Mobile Communication Terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166